J-S50021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellee

                       v.

ANTHONY SHONDELL HASKINS

                            Appellant                       No. 1519 MDA 2015


                 Appeal from the Order Entered August 4, 2015
                In the Court of Common Pleas of Dauphin County
                Criminal Division at No: CP-22-CR-0003972-2010


BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                                      FILED JULY 22, 2016

         Appellant Anthony Shondell Haskins appeals from the August 4, 2015

order of the Court of Common Pleas of Dauphin County, which denied his

request for collateral relief under the Post Conviction Relief Act (the “Act”),

42 Pa.C.S.A. §§ 9451-46. Upon review, we affirm.

         On April 11, 2011, Appellant entered into a negotiated guilty plea to

possession with intent to deliver a controlled substance (crack cocaine),

flight    to   avoid    apprehension,          and   unlawful   possession   of   drug

paraphernalia.1 The trial court sentenced Appellant to an aggregate term of

twelve to twenty-four months’ imprisonment to run consecutively with a
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. § 5126(a), and 35 P.S. § 780-
113(a)(32).
J-S50021-16



sentence of eight to sixteen years’ imprisonment at docket number 3755-

2008.    Appellant did not file a direct appeal.    On April 2, 2012, Appellant

petitioned for collateral relief, asserting a plethora of ineffective assistance of

counsel claims. The PCRA court appointed counsel, who filed an amended

PCRA petition on July 2, 2014. Following a hearing, the PCRA court denied

Appellant’s petition, concluding that his trial counsel did not render

ineffective assistance. Appellant timely appealed to this Court.

        On appeal,2 Appellant raises a single issue for our review:          “Was

Appellant’s waiver of counsel constitutionally inadequate?” Appellant’s Brief

at 6.

        Preliminarily, we must note that Appellant’s issue on appeal fails for

two reasons. First, as the Commonwealth points out, and our review of the

record confirms, Appellant failed to raise the waiver of counsel issue before

the PCRA court. As a result, because he asserts this issue for the first time

on appeal, it is waived.        See Pa.R.A.P. 302(a) (“Issues not raised in the

lower court are waived and cannot be raised for the first time on appeal.”).

Second, even if Appellant had asserted the waiver of counsel issue before

the PCRA court, he still would not have been able to obtain relief because he


____________________________________________


2
  “In PCRA proceedings, an appellate court’s scope of review is limited by the
PCRA’s parameters; since most PCRA appeals involve mixed questions of
fact and law, the standard of review is whether the PCRA court’s findings are
supported by the record and free of legal error.” Commonwealth v. Pitts,
981 A.2d 875, 878 (Pa. 2009) (citation omitted).



                                           -2-
J-S50021-16



could have raised this issue on direct appeal. Indeed, under the PCRA, “an

issue is waived if the petitioner could have raised it but failed to do so before

trial, at trial, during unitary review, on appeal[,] or in a prior state

postconviction proceeding.” 42 Pa.C.S.A. § 9544(b); see Commonwealth

v. Ford, 809 A.2d 325, 329 (Pa. 2002) (holding that petitioner’s claims of

trial court error, constitutional error, and prosecutorial misconduct, which

could have been raised on direct appeal but were not, were waived under

the PCRA); see also Commonwealth v. Mitchell, 105 A.3d 1257, 1288-89

(Pa. 2014) (noting that failure to raise a claim that was available on direct

appeal waives the claim for purposes of collateral review).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/22/2016




                                      -3-